            Case:20-80015-dso         Doc #:89 Filed: 11/11/2020        Page 1 of 7




                       UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                             GRAND RAPIDS DIVISION

                                                 )
 In re: INTERLOGIC OUTSOURCING,                  ) Case No. 20-00325-swd
 INC., et al.,                                   )
                                                 ) Chapter 11
             Debtors.                            )
 ___________________________________             ) Adversary Proceeding No. 20-80015-dso
                                                 )
 JONES LAW OFFICE, LLC, et al.,                  )
                                                 )
                Plaintiffs,                      )
                                                 )
 v.                                              )
                                                 )
 INTERLOGIC OUTSOURCING, INC., et                )
 al.,                                            )
                                                 )
                Defendants.                      )

              STIPULATION FOR ENTRY OF AN ORDER STAYING THIS
                          ADVERSARY PROCEEDING

       The Jones Plaintiffs (as defined below), KeyBank National Association (“KeyBank”),

Daniel Wikel (“Wikel”), Timothy Daileader (“Daileader”), A. Robert O’Brien (“O’Brien”), Paul

McCormick (“McCormick”), Chuck Tiebout (“Tiebout”), Paul Witek (“Witek”), Najeeb Khan

(“Khan”), and Interlogic Outsourcing, Inc. (“IOI”), stipulate and agree as follows:

       WHEREAS, on August 9, 2019, the plaintiffs in this adversary proceeding, represented by

the Jones Law Office LLC (“Jones Plaintiffs”), initiated a state court lawsuit against IOI and Khan

in the Elkhart, Indiana Superior Court (“State Court”);

       WHEREAS, on August 10, 2019, IOI and its affiliates filed a bankruptcy petition under

Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Northern District

of Indiana (“Indiana Bankruptcy Court”);
             Case:20-80015-dso        Doc #:89 Filed: 11/11/2020     Page 2 of 7




        WHEREAS, on August 16, 2019, the State Court authorized KeyBank to intervene in the

action brought by the Jones Plaintiffs.

        WHEREAS, on August 19, 2019, the Jones Plaintiffs amended their complaint to add

additional plaintiffs, assert crossclaims against KeyBank and to add Wikel, Daileader, O’Brien,

McCormick, and Tiebout as defendants;

        WHEREAS, on September 3, 2019, KeyBank, as an intervening plaintiff, filed its

complaint for damages against Khan;

        WHEREAS, on September 20, 2019, the Jones Plaintiffs filed their Second Amended

Complaint to amend certain claims and to add Paul Witek as a defendant;

        WHEREAS, on September 30, 2019, KeyBank removed this action from the State Court

to the Indiana Bankruptcy Court pursuant to 28 U.S.C. § 1452(a) and Rule 9027 of the Federal

Rules of Bankruptcy Procedure;

        WHEREAS, on October 8, 2019, Khan and certain affiliated entities filed chapter 11

petitions in this Court;

        WHEREAS, on October 22, 2019, the Jones Plaintiffs filed their Motion to Abstain or

Remand and supporting Memorandum of Law [Dkt. 13 and 14] (collectively, the “Motion”);

        WHEREAS, on November 20, 2019, KeyBank filed its response to the Motion [Dkt. 15];

        WHEREAS, on November 21, 2019, IOI filed a response to the Motion [Dkt. 17];

        WHEREAS, on December 9, 2019, the Jones Plaintiffs filed a reply in support of the

Motion [Dkt. 19];

        WHEREAS, on January 21, 2020, the Indiana Bankruptcy Court transferred the adversary

proceeding to this Court [Dkt. 33 and 34];




                                              2
             Case:20-80015-dso        Doc #:89 Filed: 11/11/2020          Page 3 of 7




       WHEREAS, on March 31, 2020, and with the permission of the Court, the Jones Plaintiffs,

KeyBank, and IOI each filed supplemental briefs in support of their respective positions

concerning the Motion [Dkt. 55, 56, and 57];

       WHEREAS, on April 13, 2020, the Clerk of Court issued a notice that the Honorable Scott

Dales intended to disqualify himself from this adversary proceeding pursuant to Canon 3D of the

Judicial Code of Conduct, and gave the parties 14 days to send confidential correspondence to the

Court waiving this judicial disqualification [Dkt. 61];

       WHEREAS, on May 5, 2020, the Clerk of Court issued a letter indicating that the

Honorable Scott Dales and the other bankruptcy judges in the Western District of Michigan have

disqualified themselves from this adversary proceeding, and that the Court was arranging for an

intra-circuit assignment of a bankruptcy judge for this adversary proceeding [Dkt. 64];

       WHEREAS, on May 6, 2020, Chief Judge Guy R. Cole, Jr. of the Sixth Circuit issued a

notice that, pursuant to 28 U.S.C. § 155(a), this adversary proceeding has been assigned to the

Honorable Daniel S. Opperman of the United States Bankruptcy Court for the Eastern District of

Michigan to hold bankruptcy court in the Western District of Michigan and hear this adversary

proceeding [Dkt. 65];

       WHEREAS, on May 22, 2020, the Court entered an order approving a stipulation of the

parties to stay all hearings, discovery, and deadlines relating to the claims and issues that are the

subject of this adversary proceeding (including the hearing on the Motion that was originally

scheduled for May 20, 2020) until July 20, 2020, in order to permit continued good-faith

discussions regarding a consensual plan of liquidation in the IOI and Khan bankruptcy cases [Dkt.

72];




                                                 3
             Case:20-80015-dso         Doc #:89 Filed: 11/11/2020           Page 4 of 7




        WHEREAS, on July 20, 2020, the Court entered another order approving a stipulation of

the parties to stay all hearings, discovery, and deadlines relating to the claims and issues that are

the subject of this adversary proceeding until August 20, 2020 [Dkt. 74];

        WHEREAS, on August 21, 2020, the Court entered another order approving a stipulation

of the parties to stay all hearings, discovery, and deadlines relating to the claims and issues that

are the subject of this adversary proceeding until September 21, 2020 [Dkt. 78]; and

        WHEREAS, with the permission of the Court, and to avoid unnecessary legal expense and

cost for all of the parties to this adversary proceeding, the parties believe that an additional stay of

all hearings, discovery, and deadlines relating to the claims and issues that are the subject of this

adversary proceeding should be entered to continue those good-faith discussions.

        NOW, THEREFORE, the parties respectfully request that this Court enter an Order,

staying all hearings, discovery, and deadlines relating to the claims and issues that are the subject

of this adversary proceeding until January 31, 2021.


Dated: November 11, 2020.

                                                STIPULATED AND AGREED TO BY:

                                                JONES LAW OFFICE LLC

                                                /s/ Andrew B. Jones
                                                Andrew B. Jones, 29686-71
                                                Attorneys for Plaintiffs
                                                205 W. Jefferson Blvd., Ste. 200
                                                South Bend, IN 46601
                                                (574) 239-7017
                                                andrew@attorney-jones.com

                                                Attorney for the Jones Plaintiffs




                                                   4
Case:20-80015-dso   Doc #:89 Filed: 11/11/2020     Page 5 of 7




                          PAUL HASTINGS LLP

                          /s/ Matthew M. Murphy
                          Matthew M. Murphy
                          71 South Wacker Drive, Suite 4500
                          Chicago, IL 60606
                          Phone: 312-499-6000
                          Fax: 312-499-6100
                          mattmurphy@paulhastings.com

                          Attorneys for Interlogic Outsourcing, Inc.,
                          Daniel Wikel, Timothy Daileader, A. Robert
                          O’Brien, and Paul Witek

                          THOMPSON HINE LLP

                          /s/ Curtis L. Tuggle
                          Curtis L. Tuggle (OH Bar No. 0078263)
                          Alan R. Lepene (OH Bar No. 0023276)
                          Sean A. Gordon (OH Bar No. 0074243)
                          3900 Key Center, 127 Public Square
                          Cleveland, Ohio 44114-1291
                          (216) 566-5500 (P) / (216) 566-5800 (F)
                          Curtis.Tuggle@ThompsonHine.com
                          Alan.Lepene@ThompsonHine.com
                          Sean.Gordon@ThompsonHine.com

                          MILLER, CANFIELD, PADDOCK AND
                          STONE, P.L.C.

                          /s/ Marc N. Swanson
                          Marc N. Swanson (P71149)
                          150 W. Jefferson Avenue, Suite 2500
                          Detroit, MI 48226
                          Telephone: 313-496-7591
                          Fax: 313-496-8452
                          swansonm@millercanfield.com

                          Attorneys for KeyBank National Association

                          WARDROP & WARDROP, P.C.

                          /s/ Robert F. Wardrop II
                          Robert F. Wardrop II (P31639)
                          Denise D. Twinney (P40735)
                          300 Ottawa Avenue, NW, Suite 150
                          Grand Rapids, MI 49503
                             5
Case:20-80015-dso   Doc #:89 Filed: 11/11/2020      Page 6 of 7




                          Telephone: (616) 459-1225
                          robb@wardroplaw.com
                          denise@wardroplaw.com

                          Attorneys for Najeeb A. Khan

                          SANDERS PIANOWSKI, LLP

                          /s/ Bradford R. Shively
                          Bradford R. Shively
                          Sanders Pianowski, LLP
                          300 Riverwalk Drive
                          Elkhart, IN 46516
                          574-294-1499

                          Attorneys for Defendant Paul McCormick and
                          Chuck Tiebout




                            6
             Case:20-80015-dso      Doc #:89 Filed: 11/11/2020         Page 7 of 7




                               CERTIFICATE OF SERVICE

       The undersigned hereby certify that on November 11, 2020 a copy of the foregoing was

served electronically in accordance with the method established under this Court's CM/ECF

Administrative Procedures upon all parties registered to receive notice in the electronic filing

system in this case.



                                            JONES LAW OFFICE LLC

                                            /s/ Andrew B. Jones
                                            Andrew B. Jones, 29686-71
                                            Attorneys for Plaintiffs
                                            205 W. Jefferson Blvd., Ste. 200
                                            South Bend, IN 46601
                                            (574) 239-7017
                                            andrew@attorney-jones.com

                                            Attorney for the Jones Plaintiffs
